Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 1 of 54 PagelD#: 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

TYLER DIVISION
AMANDA CRUZ, §
PLAINTIFF §
§
V. § CV:
§
§
BRAUM’S, INC., §
DEFENDANT §
§

 

DEFENDANT’S NOTICE OF REMOVAL

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
COMES NOW, Braum’s, Inc. (incorrectly named as W.H. Braum, Inc. d/b/a Braum’s
#266), the Defendant in the above-entitled and numbered cause, and files this its Notice of
Removal and would respectfully show this Honorable Court as follows:
1.
INTRODUCTION

1, Plaintiff Amanda Cruz is a. citizen of the State of Texas with her primary
residence in Jefferson County, Texas. Defendant is Braum’s, Inc. is a citizen of Oklahoma, with
its principal place of business located in Oklahoma County, Oklahoma at 3000 N.E. 63" Street,
Oklahoma City, Oklahoma 73121.

2. On or about April 6, 2020, an action was commenced in the 114" Judicial District
Court of Smith County, Texas in Cause No. 20-0761-B styled Amanda Cruz v. W.H. Braum,
Inc.d/b/a Braum’s #266. Defendant was served with a copy of Plaintiff's Original Petition on or

about April 9, 2020, Defendant filed its Original Answer and General Denial on April 20, 2020

 

DEFENDANT'S NOTICE OF REMOVAL PAGE |
D/1020979v1

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 2 of 54 PagelD#: 2

and Plaintiff was served with a copy of the Answer forthwith. This Notice of Removal is filed
within thirty days of service of Plaintiff's Original Petition and is timely filed pursuant to 28
U.S.C. §1446(b).

3, On June 20, 2018, Plaintiff contends she was an invitee on Defendant’s premises
located at 7101 S. Broadway, Tyler, Smith County, Texas. Plaintiff contends she was in the area
of the drink dispenser when she fell due to liquid on the floor, Plaintiff asserts she sustained
personal injuries and damages. Plaintiff brought this lawsuit asserting claims of respondeat
superior and negligence.

IL.

BASIS FOR REMOVAL

4. Removal is proper because there is complete diversity between the parties. See 28
U.S.C. §1332(a). Plaintiff Amanda Cruz is a citizen of the State of Texas with her primary
residence in J efferson County, Texas. Defendant Braum’s, Inc. is a citizen of Oklahoma, with its
principal place of business located in Oklahoma County, Oklahoma at 3000 N.E. 63" Street,
Oklahoma City, Oklahoma 73121. This is a civil action between citizens of different states with
an amount in controversy that exceeds $75,000.00. This court therefore has original jurisdiction
pursuant to 28 U.S.C, §1332 and this suit may be removed to this court by Defendant pursuant to
the provisions of 28 U.S.C. $1441.

5, District courts “shall have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000, exclusive of interest and costs and is
between citizens of different states.’ 28 U.S.C. §1332(a)(1). In order to determine the
citizenship of a natural person, the courts look at the domicile of the party which includes the
state of residence of the party and the party’s intent to remain in the state permanently. See

Acridge v. Evangelical Lutheran Good Samaritan Soc’y, 334 F.3d 444, 447-448 (5" Cir, 2003),

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 2
D/1020979v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 3 of 54 PagelD #: 3

Additionally, the courts have stated, “in determining a litigant’s domicile, the court must address
a variety of factors. No single factor is determinative. The court should look to all evidence
shedding light on the litigant’s intention to establish domicile. The factors may include the
places where the litigant exercises civil and political rights, pays taxes, owns real and personal
property, has driver’s and other licenses, maintains bank accounts, belongs to clubs and
churches, has places of business or employment, and maintains a home for his family.” Coury v,
Prot, 85 F.3d 244, 251 (5 Cir. 1996); see also Acridge v. Evangelical Lutheran Good Samaritan
Soc’y,.334 F.3d 444 at 448. Also, a party’s statement of intent is relevant to the court’s
determination of domicile, but garners little weight if it conflicts with objective facts. Coury v.
Prot, 85 F.3d 244 at 251,

6. Pursuant to Plaintiff's Original Petition and upon information and belief, Plaintiff
Amanda Cruz is a citizen of the State of Texas with her primary residence in Jefferson County,
Texas. Defendant Braum’s, Inc. is a citizen of Oklahoma, with its principal place of business
located in Oklahoma County, Oklahoma at 3000 N.E. 63 Street, Oklahoma City, Oklahoma
73121. There is complete diversity between the parties to this lawsuit and removal is appropriate
under 28 U.S.C. §1332(a).

7. Upon information and belief, the amount in controversy in this action exceeds
$75,000.00, exclusive of interest and costs based upon Plaintiff's Original Petition and the
extensive damages that she seeks by this lawsuit. In her Original Petition, Plaintiff alleges that
the amount in controversy is over $100,000 and not more than $200,000. Texas district courts
have original jurisdiction in civil cases where the amount in controversy exceeds $500.00,
excluding interest. See Tex. Gov’t Code §24.007. There is no upper limit. Plaintiff also seeks

to recover the following damages:

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 3
D/1020979v1

 
Case 6:20-cv-00217-JCB Document1 Filed 04/27/20 Page 4 of 54 PagelID#: 4

a, past and future physical pain and suffering;
b. past and future mental anguish;

c, past and future medical expenses;

d, past and future lost wages;

e, past and future physical impairment;

f. past and future physical disfigurement; and
g. past and future loss of enjoyment of life.

8. Venue is proper in this district and division under 28 U.S.C. §1441(a) for the
same reason that Plaintiffs Original Petition was filed in Smith County, Texas, which is within
the Tyler Division of the United States District Court for the Eastern District of Texas,

9, In filing this Notice of Removal, Defendant does not waive and expressly reserve
all objections and defenses which it may have under Rule 12(b) of the FEDERAL RULES OF CIVIL
PROCEDURE and any other rules applicable to this action,

10. Defendant will promptly file a copy of this Notice of Removal with the clerk of
the state court where the action has been pending.

11. Defendant has attached to this Notice of Removal the documents required by 28
ULS.C. § 1446(a) and Local Rule 81(c)(1)-(5) as follows in Exhibit “A” attached herein:

(1). Index of all documents filed in the State Court Action, including copies of
all pleadings filed in the State Court Action;

(2), State Court and Party Information; and
(3). Disclosure Statement and Certificate of Interested Persons.

12. Plaintiff did not request a trial by jury.

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 4
1D/1020979v 1

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 5 of 54 PagelD #: 5

it.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that this
matter be removed to federal court and for such other and further relief, both at law and in

equity, to which this Defendant is justly entitled.

Respectfully submitted,

By: /s/ William F. Allred
WILLIAM F, ALLRED
Texas Bar No.: 01104550
AMY AGNEW
Texas Bar No.: 24048325

COOPER & SCULLY, P.C.
Founders Square

900 Jackson Street, Suite 100
Dallas, Texas 75202

Phone: (214) 712-9500

Fax: (214) 712-9540

ATTORNEYS FOR DEFENDANT

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 5
D/1020979y1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 6 of 54 PagelD #: 6

CERTIFICATE OF SERVICE =

This is to certify that a true and correct copy of the foregoing was mailed via certified
mail, return receipt requested to the following attorney(s) of record on this the 27" day of April,
2020.

Jonathan C, Juhan E
Javier Cabanillas
Regina C. Bost F
985 I-10 North, Suite 100 :
Beaumont, Texas 77706

/s/ William F, Allred

 

WILLIAM F, ALLRED

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 6
D/1020979v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 7 of 54 PagelD #: 7

 

EXHIBIT “A”
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 8 of 54 PagelD #: 8

 

EXHIBIT “1”
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 9 of 54 PagelD #: 9

UNITED STATES DISTRICT COURT -
FOR THE EASTERN DISTRICT OF TEXAS &

 

TYLER DIVISION

AMANDA CRUZ, §
PLAINTIFF §
§

V. § CV:
§
§
BRAUM’S, INC., §
DEFENDANT §
§

 

DEFENDANT’S INDEX OF STATE COURT PLEADINGS AND FILING DATES

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

1. Docket Sheet

2. Plaintiff's Original Petition | 04/06/2020
3. Citation 04/08/2020
4. Affidavit of Service 04/09/2020
5, Defendant’s Original Answer, General Denial, and
Affirmative Defenses 04/20/2020

 

INDEX OF STATE COURT PLEADINGS AND DOCUMENTS PAGE |
D/1020982v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 10 of 54 PagelD #: 10

Respectfully submitted,

By: /s/_ William F, Allred
WILLIAM F, ALLRED
Texas Bar No.: 01104550
AMY AGNEW
Texas Bar No.: 24048325

 

COOPER & SCULLY, P.C.
Founders Square

900 Jackson Street, Suite 100
Dallas, Texas 75202

Phone: (214) 712-9500

Fax: (214) 712-9540

ATTORNEYS FOR DEFENDANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was mailed via certified
mail, return receipt requested to the following attorney(s) of record on this the 27" day of April,
2020.

Jonathan C, Juhan

Javier Cabanillas

Regina C. Bost

985 I-10 North, Suite 100
Beaumont, Texas 77706

/s/ William F, Allred

 

WILLIAM F. ALLRED

 

INDEX OF STATE COURT PLEADINGS AND DOCUMENTS PAGE 2
D/1020982v1 .
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 11 of 54 PagelD #: 11

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 12 of 54 PagelD #: 12

 

 

 

 

CIVIL DOCKET — CAUSE NO. 20-0761-B 114TH JUDICIAL DISTRICT COURT
STYLE: AMANDA CRUZ VS. W. H. BRAUM, INC, D/B/A BRAUM'S #266
NAME OF PARTIES ATTORNEYS KIND OF ACTION DATE OF FILING
AMANDA CRUZ JONATHAN C JUHAN INJURY/DAMAGE - OTHER = | 04/06/2020
PLAINTIFF 985 I-10 NORTH STE 100
BEAUMONT TX 77706 JURY FEE
VS 409-832-8877

$

 

W, H. BRAUM, INC, D/B/A BRAUM'S #266
RESPONDENT

 

PAID BY

 

 

 

DATE

 

DATE OF ORDERS ORDERS OF THE COURT

 

Month | Day Year

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 13 of 54 PagelD #: 13

 

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 14 of 54 PagelD #: 14

Electronically Filed

4/6/2020 4:04 PM

Penny Clarkston, Smith County District Clerk
Reviewed By: Gina McClung

 

20-0761-B =
CAUSE NO. =
AMANDA CRUZ, § IN THE DISTRICT COURT
Plaintiff §
§
Vv. § JUDICIAL DISTRICT
§
W.H. BRAUM, INC. D/B/A BRAUM’S — §
#266 § :
Defendant § SMITH COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
FIRST REQUEST FOR PRODUCTION, FIRST SET OF INTERROGATORIES,
AND FIRST REQUEST FOR ADMISSIONS

TO THE HONORABLE JUDGE OF SAID COURT;
NOW COMES AMANDA CRUZ, hereinafter referred to as Plaintiff, complaining
of W. H. BRAUM, INC, D/B/A BRAUM’S #266, hereinafter referred to as Defendant, and

for cause of action would respectfully show unto the Court the following:

I.
DISCOVERY CONTROL PLAN

Discovery is intended to be conducted pursuant to a Level 2 Discovery Control Plan -
pursuant to TEX, R. CIV. P. Rule 190.1 and Rule 190.3.

I,
CLAIM FOR RELIEF

Plaintiff seeks monetary relief over $100,000, but not more than $200,000.

IH,
PARTIES

Plaintiff is an individual who resides in Jefferson County, Texas. The last three
digits of Plaintiff's driver’s license number are unknown at this time, and the last three

digits of her social security number are 258.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 1 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 15 of 54 PagelD #: 15

Defendant, W. H. BRAUM, INC, D/B/A BRAUM’S #266, is an incorporated

 

business under the laws of the State of Texas, Defendant has its principal place of business
in the State of Texas. Defendant may be served with process by serving its registered agent,

C. T. Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201-3136.

 

SERVICE IS REQUESTED AT THIS TIME.

IV.
JURISDICTION

Jurisdiction is proper in this Court because Plaintiff is entitled to damages in excess
of the minimum jurisdiction of this Court.

V.
VENUE

Pursuant to Section 15.002(A)(1) of the TEXAS CIVIL PRACTICE & REMEDIES CODE,
venue is proper in Hardin County because it is the county in which all or a substantial part
of the events or omissions giving rise to the claim occurred.

VI e
FACTUAL BACKGROUND

Plaintiff, AMANDA CRUZ, brings this suit to recover damages for personal
injuries she sustained as a result of an incident which occurred on or about June 8, 2018,
at Defendant’s premises located at 7101S. Broadway, Tyler, Smith County, Texas. Said
incident was proximately caused by the negligence of Defendant, its agents, servants and/or
employees.

On or about June 20, 2018, Plaintiff was an invitee on Defendant’s premises located
at 7101 S, Broadway, Tyler, Smith County, Texas, having gone there for the purpose of

dining. Plaintiff was in the area of the drink dispenser, when she fell due to a large amount

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 2 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 16 of 54 PagelD #: 16

of liquid on the floor, As a result of the fall, Plaintiff sustained severe personal injuries and
damages.
Defendant knew or should have known of the unreasonably dangerous condition

created by the condition of the pavement in the parking lot, and Defendant neither corrected

 

nor warned Plaintiff of same. Plaintiff did not have knowledge of the dangerous condition
and could not have reasonably been expected. to discover it prior to this incident.
Defendant’s creation of the dangerous condition, failure to correct the condition, and/or
failure to warn Plaintiff of the condition constituted negligence. Such negligence was a
proximate cause of the occurrence in question and of Plaintiff's resulting injuries and
damages.

VIL.
RESPONDEAT SUPERIOR

At all times material hereto, all agents, servants, and/or employees of Defendant,
W.H. BRAUM, INC. D/B/A BRAUM’S #266 were acting within the course and scope of
employment and/or official duties.

Furthermore, at all times material hereto, all agents, servants, and/or employees of
Defendant, W. H. BRAUM, INC. D/B/A BRAUM’S #266 were acting in furtherance of
the duties of their office and/or employment,

Therefore, Defendant, W. H. BRAUM, INC. D/B/A BRAUM’S #266 is responsible
for all damages resulting from the negligent acts and/or omissions of their agents, servants,
and/or employees pursuant to the Doctrine of Respondeat Superior.

VITl.
NEGLIGENCE

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 3 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 17 of 54 PagelD #: 17

Plaintiff alleges that on the occasion in question, Defendant failed to use ordinary
care by various acts and omissions in at least the following ways:

a. Failure to exercise ordinary care in maintaining the premises in a reasonably
safe condition;

b. Failure to protect and safeguard invitees such as Plaintiff from unreasonably
unsafe and dangerous conditions;

 

C, Failure to exercise reasonable care to reduce or eliminate the risk to invitees
such as Plaintiff of the unreasonably unsafe and dangerous conditions,
and/or its failure to warn invitees such as Plaintiff of the unreasonably
unsafe and dangerous conditions at the time of this incident, including but
not limited to the following respects:

(1) Defendant negligently caused a dangerous condition to exist in the
restaurant in question;

(2) Defendant negligently permitted a dangerous condition to exist
and/or remain on the restaurant floor in question; and

(3) Defendant negligently failed to exercise that degree of care in the
maintenance of the restaurant in question as would a person of
ordinary prudence under the same or similar circumstances on the
occasion in question.

Each and all of the above stated acts and/or omissions constitute negligence and the =
same are a proximate cause of the injuries and damages sustained by Plaintiff.

At all times relevant to this lawsuit, Defendant knew or in the exercise of ordinary
and reasonable care should have known of the dangerous condition of the restaurant floor
and of the foreseeable harm that its negligent acts and/or omissions posed to invitees such
as Plaintiff. The negligence described herein should be imputed to Defendant because such

negligence occurred as a result of the acts and/or omissions of Defendant’s employees,

agents, servants, representatives, and/or officers and with Defendant’s knowledge and/or

consent,
IX. :
DAMAGES t
Plaintiff's Original Petition, Request for Disclosure, First Request for Page 4 of 22

Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 18 of 54 PagelD #: 18

As a direct and proximate result of the negligence and carelessness of the
Defendant, and as a direct and proximate result of the above-mentioned incident, Plaintiff,
has suffered with severe pain and injury to her neck, shoulder, back, left knee, and left foot.

Plaintiff suffered contusions and muscle spasms, muscle guarding, restricted range of

 

motion, and soreness to the body in general. That because of such injuries she has suffered :
the following:

Plaintiff sustained significant personal injuries and damages, including but not
limited to the following:

a. Past and future physical pain and suffering:
b, Past and future mental anguish;
Past and future medical expenses;

¢
d, Past and future lost wages;

2

Past and future physical impairment;
f. Past and future physical disfigurement; and
g. Past and future loss of enjoyment of life,

X,
PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer and
that on final hearing Plaintiff have judgment against Defendant for an amount within the
jurisdictional limits of this Court, together with pre-judgment and post-judgment interest
as provided by law, costs of court and for such other and further relief, at law or in equity
to which Plaintiff is justly entitled.

XI.
REQUEST FOR DISCLOSURE

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 5 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 19 of 54 PagelD #: 19

Pursuant to TEXAS RULE OF CIVIL PROCEDURE 194, you are requested to disclose,
within fifty (50) days of service of this request, the information or material described in

TEXAS RULE OF CIVIL PROCEDURE 194.2.

XI.
FIRST REQUEST FOR PRODUCTION

Pursuant to Rule 196 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested
to produce, within fifty (50) days of service of this request, the following information.
Demand is hereby made for supplementation of the Defendant’s responses to this Request
for Production as required by TEXAS RULE OF CIVIL PROCEDURE 193.5,

DEFINITIONS AND INSTRUCTIONS

For purposes of the following Requests, the following definitions and instructions
apply:

"You", "Your" and "Defendant" means and refers to the named Defendant
responding to the request, as well as its attorneys, agents, employees, and all other natural
persons or business or legal entities acting, or purporting to act, for or on your behalf
whether authorized to do so or not.

“Incident in Question” means and refers to the incident described in Plaintiff's
Original Petition.

“Location in Question” refers to the parking lot of W. H. BRAUM, INC. d/b/a
BRAUM’S #266, located at 7101 S. Broadway, Tyler, Texas 75703.

"Document" means and includes writings of every type and from any source,
including originals and non-identical copies thereof, that are in your possession, custody,
or control or known by you to exist. This would include documents sent outside your
organization to any source as well as documents intended for internal use.

The term also includes communications not only in words, but in symbols, pictures,
sound recordings, film, tapes and information stored in, or accessible through, computer or
other information storage or retrieval systems. If the information is kept in a computer or
informational retrieval system, the term also includes codes and programming instructions
and other materials necessary to understand such systems.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 6 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 20 of 54 PagelD #: 20

The term includes, but is not limited to: calendars, checkbooks, agenda,
agreements, analyses, bills, invoices, records of obligations and expenditures, corporate
bylaws and charters, correspondence, diaries, files, legal documents, financial documents
including balance sheets and profit and loss statements, letters, memorandum recording
telephone or in-person conferences, manuals, books, press releases, purchase orders,
records, schedules, memos of interviews, evaluations, written reports of tests or
experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the
discovery request.

 

"Custodian" means the person or entity with care, custody, control of the item or
document that is subject of inquiry. A request to identify the custodian of any item or
document is a request to provide the name, address and telephone number of said custodian.

"Photograph" means and includes any motion picture, still picture, transparency,
videotape, drawing, sketch, electronic image, negatives or any other recording of any non-
verbal communication in tangible form.

You are not asked to divulge or provide any information or documents which are
privileged in nature. However, for each document or other requested information that you
assert is privileged or is not discoverable, identify that document or other requested
information, State the specific grounds for the claim or privilege or other ground for
exclusion.

If a requested document once was but is no longer in the possession, custody or
control of Defendant or any of its representatives, state what disposition was made of such =
document.

If any of these requests cannot be responded to in full, please respond to the extent
possible, specifying the reason for Defendant’s inability to fully respond, and stating
whatever information or knowledge Defendant has concerning the portion to which
Defendant cannot fully respond.

Pursuant to Overall v. Southwestern McLennan Yellow Pages, a party is required
to send the documents to the requesting party along with a copy of the response, Unless
there are thousands of documents, a party is not permitted to merely make documents
available at a specific location. 869 S,W.2d 629 (Tex. App.Houston [14" Dist.] 1994).

REQUESTS FOR PRODUCTION

1. Any and all photographs or other electronic images that contain images of the
underlying facts or that Defendant intends to offer into evidence at trial.

 

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 7 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 21 of 54 PagelD #: 21

2, Any and all photographs, movies, videotapes or other visual reproductions that
Defendant has of the parties, persons with knowledge of relevant facts, the
facilities, mechanisms or items involved, or scene of the Incident in Question.

3. All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that you
claim to be a reliable authority which may be used by you at trial.

4, All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that any
testifying expert claims to be a reliable authority which may be used by you at trial.

5. All published documents, treatises, periodicals or pamphlets on the subject of
medicine, any engineering field, and any other area of scientific study that any
testifying expert has relied, or will rely, upon to support their opinions and mental
impressions.

6. All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards which you now
contend or will contend at trial support any defensive theory.

7. All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards that any of your
testifying experts have relied, or will rely, upon to support their opinions and mental
impressions.

8. All documents, reports, publications, codes and regulations evidencing safety
standards, laws, regulations, ordinances, or industry standards that any of your
testifying experts claim to be reliable authority which may be used at the time of
trial,

9, Copies of any and all statements made by Plaintiff concerning the subject matter of
this lawsuit, including any written statement signed or otherwise adopted or
approved by Plaintiff and any stenographic, mechanical, electrical or other type of
recording or any transcription thereof.

10... Any written, taped or mechanically reproduced statement made of any Defendant
or Plaintiff.

1]. Any and all drawings, surveys, plats, maps or sketches of the scene of the Incident
in Question.

12. Any document, photograph, or other physical evidence that will be used or offered
at trial,

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 8 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 22 of 54 PagelD #: 22

13. All documents and tangible things (including papers, books, accounts, drawings,
graphs, charts, photographs, electronic or videotape recordings, data, and data
compilations) that constitute or contain matters relevant to the subject matter of the
action.

 

14. The entire claim and investigation file, including but not limited to, statements,
reports, videotapes, drawings, memoranda, photographs, and documents, regarding
the Incident in Question generated or obtained by Defendant, Defendant's agents,
or Defendant’s insurers in the ordinary course of business, .

 

 

15. The entire claim and investigation file, including but not limited to, statements,
reports, videotapes, drawings, memoranda, photographs, and documents, regarding
the Incident in Question generated or obtained by Defendant, Defendant's agents,
or Defendant’s insurers before Plaintiff filed Plaintiff's Original Petition with the
court.

16. A copy of each primary, umbrella, and excess insurance policy or agreement,
including the declarations page, which was in effect at the time of the Incident in
Question including all non-waiver agreements, reservation of rights letters, or other
documents or communications regarding any contractual obligations owed by you.

17. Any documents, videotapes, recordings, reports, photographs, or other written
records pertaining to any investigation of the Incident in Question,

18. All documents regarding all other claims whether made in the past or being
currently made against Defendant or Defendant’s insurance policies at the Location
in Question, :
19, Any and all settlement agreements, deals, contracts, understandings, “Mary Carter”

agreements, or compromises between you or your representatives and any other
party, potential party, or potential third party defendant to this suit or its
representatives, agents, or insurers regarding any compromise, settlement,
apportionment of liability or financial responsibility, contingent or otherwise, or
alignment of the parties on any issue with respect to:

a, The Incident in Question;
b. Plaintiff's damages;
Cc, The presentation of any testimony;
d. Whether or how to conduct any cross-examination;
e, The performance of discovery; and/or
f. The presentation of any defense, excuse, or inferential rebuttal.
20. Copies of any document or statement that any witness of Defendant will use or you

anticipate may use to refresh his or her memory, either for deposition or trial.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 9 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 23 of 54 PagelD #: 23

21. Any and all documents and tangible things whose production has not been
requested pursuant to any other item of this request which you intend to offer into
evidence at trial.

22. Any and all documents and tangible things whose production has not been
requested pursuant to any other item of this request which you do not intend to offer
into evidence at the trial of this case, but which may be used as demonstrative
evidence at trial.

 

 

23. Any information relating to any arrest or conviction to be used for impeachment
purposes against any party, witness, and/or person with knowledge of relevant facts
named in discovery information provided by or to you before trial. Please include
the name of the person convicted, the offense for which he or she was arrested or
convicted, the year of such arrest or conviction, the court of such conviction, and
the disposition of the case or allegation.

24, — All documents regarding Plaintiff's medical status, treatment or history obtained,
created, or possessed by Defendant.

25, All documents regarding Plaintiffs financial status, earnings history, and tax
payment history obtained by Defendant via an authorization signed by Plaintiff,
subpoena, deposition on written questions, or otherwise.

26. All documents regarding Plaintiff's claims history obtained by Defendant via an
authorization signed by Plaintiff, subpoena, deposition on written questions, or
otherwise,

27, All documents, records, reports, notations, or memoranda regarding Plaintiff from
persons or entities that compile claim information, to include but not limited to,
insurance claims, unemployment claims, social security claims, and worker’s
compensation claims.

28. All statements or documents that show the identity of any witness to the Incident
in Question, or any person with knowledge of relevant facts concerning the Incident

in Question, the events leading up to it, or any damage sustained by Plaintiff.

29. All documents and tangible things which support your contention that:

a. Any act or omission on the part of Plaintiff caused or contributed to the
Incident in Question;
b. Any factor, other than a. above, contributed to or was the sole cause of the

Incident in Question, including but not limited to, acts or omissions of
negligence of any other party or parties, or potential third-party Defendants;

c. Any factor caused or contributed to the Plaintiff's damages, including but
not limited to, pre-existing or subsequently existing physical or medical
condition or conditions of Plaintiff;

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 10 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 24 of 54 PagelD #: 24

d. Any or all of the medical expenses incurred by Plaintiff for treatment of
injuries allegedly resulting from the Incident in Question were not
reasonable and/or necessary;

 

 

Qe, Plaintiff's injuries were not the result of or caused by the Incident in
Question,
30. The architectural plans and drawings for the Location in Question, or any changes
thereto.
31. Any contracts between the owner and/or former owners and contractor who

constructed the Location in Question.

32. Any contract between the owner and any other person or entity responsible for
caring for, maintaining or cleaning the premises at the time of Plaintiff's injuries.

33. Any contracts between the owner and the manager or managing entity at the time
of the Plaintiff's injury, and for the year immediately preceding the Incident in
Question.

34. All documents evidencing ownership, occupancy rights, or rights to control the

condition of the interior of Defendant at 7101 S. Broadway, Tyler, Texas, for the
time of the Incident in Question.

35. A copy of any legal documents that evidence Defendant’s status as a corporation,
partnership, sole proprietorship or joint venture,

36. Any joint venture agreement between the parties or between any party to this suit =
and any non-party regarding the ownership, operation, repair, maintenance,
cleaning or other service of or for the Premises in Question.

37. Any rules, management guidelines, operating guidelines, or other similar writing
or document that purports to show operating procedures for the management, care,
maintenance, inspection, repair, cleaning and service of the Premises in Question
that were in existence at the time of the Incident in Question.

38, Any rules, management guidelines, operating guidelines, or other similar writing
or document that purports to show operating procedures for the management, care,
maintenance, inspection, repair, cleaning and service of the Premises in Question
that are in existence currently.

39, Any and all photographs that Defendant has of any equipment, item, or movable
property that was at the Location in Question on the date of the Incident in Question,
but has since been relocated or removed. :

 

40. Personnel files or any other documents reflecting the name, address, and/or phone
number of all Defendant’s employees, independent contractors, agents, or

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 11 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 25 of 54 PagelD #: 25

representatives working at 7101 S. Broadway, Tyler, Texas, on the date of the
Incident in Question.

41. Any documents regarding maintenance of the Premises in Question from six
months before the Incident in Question through the day of the Incident in Question.

 

42, Any documents regarding inspections of the Premises in Question from six months
before the Incident in Question through the day of the Incident in Question.

 

43. Any documents or plans indicating subsequent remedial measures anticipated or
undertaken at the Location in Question since the Incident in Question.

44, All documents indicating the charges or costs for subsequent remedial measures
anticipated or undertaken at the Location in Question since the Incident in Question.

45. All documents, reports, videotapes, photographs, or statements regarding any other
incident involving injury to another from tripping or slipping and falling at the
Location in Question from seven years before the Incident in Question to present.

46, — All documents, reports, videotapes, photographs, or statements regarding any other
incident involving injury to another from tripping or slipping and falling at 7101S.
Broadway, Tyler, Texas from seven years before the Incident in Question to
present,

XIII.
FIRST SET OF INTERROGATORIES -

Pursuant to Rule 197 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested
to answer, within fifty (50) days of service of this request, the following Interrogatories.
PRELIMINARY STATEMENT

1. The following interrogatories are to be answered separately and fully, by
furnishing all information in your possession, custody or control, including all information
to which you have a superior right to compel from a third party, such as your agent,
authority, or representative.

2. You are to answer the interrogatories under oath. Your attorney in this case is
not allowed to sign or swear to the answers you have made to the interrogatories.

3. You and your attorney are under a duty to supplement your answers to these
interrogatories by amending your answers if you obtain information upon the basis of
which you know that the answer was incorrect when made or you know that the answer is
no longer true, even though it was correct when made,

 

 

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 12 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 26 of 54 PagelD #: 26

4, Whenever an interrogatory requests the identification of a document or
documents, please set forth where the document exists, the name and address of its
custodian, a description of its contents, including its author, date, and addresses, the
number of pages it contains, and all attachments to the original document,

5, If the answer to any interrogatory may be derived or ascertained from your =
business records, and the burden of deriving the answer would be substantially the same cE
for Plaintiff and you, you may specify the records from which the answer may be obtained.

 

 

TABLE OF DEFINITIONS

Plaintiff sets forth the following definitions or abbreviations of various words and
phrases that are contained in the Interrogatories. Plaintiff provides the following definitions
and abbreviations for the purpose of clarifying the meaning of various words and phrases
contained herein in order to expedite discovery, i.e., (1) to help the Defendant fully and
accurately understand the objectives of Plaintiffs discovery efforts and (2) to simplify and
assist the Plaintiff in her efforts to locate and furnish the relevant information and
documents. It is expressly stipulated and agreed by the Plaintiff that an affirmative
response on the part of the Defendants will not be construed as an admission that any
definition or abbreviation contained hereto is either factually correct or legally binding on
the Defendants.

A. “YOU”, “YOUR”, OR “DEFENDANT” means and refers to the named
Defendant responding to the interrogatory, as well as its attorneys, agents, employees, and
all other natural persons or business or legal! entities acting, or purporting to act, for or on
your behalf whether authorized to do so or not.

B. MULTIPLE PART ANSWERS: Where an individual interrogatory calls for
an answer which involves more than one part or subpart, each part of the answer should be
set forth separately so that it is clearly understandable and responsive to the respective
interrogatory or subpart thereof.

C. WRITING OR WRITTEN: The term “writing” or “written” are intended to
include, but not necessarily be limited to the following: hand-writing, type-writing,
computer printouts, printing, photograph, and every other means of recording upon any
tangible thing or any form of communication, including letters, words, pictures, sounds or
symbols or combinations thereof; and they further include any oral communication later
reduced to writing or confirmed by a letter.

D. DOCUMENT(S): The term "documents" shall mean writings of every type and
from any source, including originals and non-identical copies thereof, that are in your
possession, custody, or control or known by you to exist. This would include documents
sent outside your organization to any source as well as documents intended for internal use. :

The term also includes communications not only in words, but also in symbols,
pictures, sound recordings, film, tapes and information stored in, or accessible through,

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 13 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 27 of 54 PagelD #: 27

computer or other information storage or retrieval systems. Ifthe information is kept in a
computer or informational retrieval system, the term also includes codes and programming
instructions and other materials necessary to understand such systems.

 

The term includes, but is not limited to: calendars, checkbooks, agenda,
agreements, analyses, bills, invoices, records of obligations and expenditures, corporate
bylaws and charters, correspondence, diaries, files, legal documents, financial documents
including balance sheets and profit and loss statements, letters, memorandum recording
telephone or in-person conferences, manuals, books, press releases, purchase orders,
records, schedules, memos of interviews, evaluations, written reports of tests or
experiments, public relations releases, telegrams, teletypes, work papers, drafts of
documents, and all other writings whose contents relate to the subject matter of the
discovery request.

 

E. PERSON: “Person” as used herein means an individual, corporation,
partnership, association, trust, governmental entity, and any otherwise described entity.

F, PERSON(S) IDENTITY: When an interrogatory requests that you identify a
person please state:

lL. His or her full name;

2, His or her present or last known address;

3. His or her present employers name and address; and
4, His or her occupational position or classification.

G. “IDENTIFY” or “IDENTIFICATION”:
1. As to a person: When used in reference to a person or individual, the
terms “identify” or “identification” mean to state his/her full name, :
address, and telephone number.
2, As to an entity: The terms “identify” or “identification” when used
in reference to an entity such as a corporation, partnership or
association, mean to state the name of the entity, its business
address, telephone number, and name of its chief executive officer
and the agent for service of process,
3, As to adocument: When used in reference to a document, the terms
“identify” or “identification” shall include the following:
a. The title, heading or caption of such document.
b. The date appearing on such document; or if no date
appears, the approximate date on which the
document was prepared.

C, A general description of the document.
d. The name of the person who signed the document or
statement that it was unsigned. i
e@, Name of the person or persons who prepared the :
document. :
f Name of the person or persons to whom the :

document was

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 14 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 28 of 54 PagelD #: 28

addressed and to whom the document was sent.
g. The physical location of the document.

4, As to a statement: When used in reference to a statement, the terms
“identify” or “identification” shall include who made the statement,
who took or recorded it, and all others, if any, present during the
making thereof; to state when, where and how it was taken or
recorded, and to identify who was present or last known possession,
custody or control thereof,

5, To any other tangible thing: When used in reference to any other
tangible thing, the terms "identify" or "identification" mean to give
a reasonably detailed description thereof, including, if applicable,
when, where, and how it was made; to identify who made it; and to
identify who has present or last known possession, custody or
control thereof.

H. INCIDENT IN QUESTION: The term "incident" or "incident in question" or
similar reference as used herein refers to the incident or incident in Question described in
the Plaintiff's Original Petition, unless otherwise defined herein, and which forms the
subject matter in this suit.

I. “LOCATION IN QUESTION” refers to the parking lot of W. H. BRAUM,
INC. d/b/a BRAUM’S #266, located at 7101 S. Broadway, Tyler, Texas.

J. "STATEMENTS" includes any written or graphic statement signed or
otherwise adopted or approved by the person making it and any stenographic, mechanical,
electrical, or other recordings, or a transcription thereof, which is a substantially verbatim
recital of an oral statement by the person making it and contemporaneously recorded.

INTERROGATORIES

1. Please state the full name, address, job title and employer of each person answering
and assisting in answering these Interrogatories.

ANSWER:

2. State the name and address of the person or entity who owned, was in possession
or exclusive possession and/or control of the Location in Question at the time of
the Incident in Question.

ANSWER:

3. Please identify all experts who may be called as a witness in this case or whose
work product formed the basis, either in whole or part, of the opinions of any
experts who may be called as a witness, With respect to each such expert, specify
the following:

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 15 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 29 of 54 PagelD #: 29

a. The subject matter upon which the witness is expected to testify including
his/her impressions and opinions;

b. All facts know to the expert which relate or form the basis of the expert’s mental
impressions or opinions; and

c. All documents, communications, and other tangible things used by, prepared
by, prepared for, or furnished an expert in anticipation of the expert’s trial or
deposition testimony, including all tests and calculations done by the expert or
reviewed by him/her, whether or not such tests or calculations form the basis of
his/her opinion.

 

ANSWER:

5. If you, or anyone acting on your behalf, know of any oral, written or recorded
admission or any type by the Plaintiff pertaining to this suit, please identify the
nature of each admission, the content of each admission, whether it was oral,
written or recorded, the circumstances under which each was made, the name,
address and telephone number of each person who was present when each was
made, the date and location of each admission, and who has possession of each
written or recorded admission.

ANSWER:

6. Please state the contents of any settlement, contribution, or indemnity agreement
made with any other person or entity as a result of the incident made the basis of
this suit, including the names of the parties involved and the details of each
agreement, including the amount.

ANSWER:

7. Prior to the present case, please state the name and address of each person who has
ever sued you or has ever written or caused another to write any letter threatening
to sue you for incidents or events involving Defendant’s store located at 7101 S.
Broadway, Tyler, Texas. With respect to prior lawsuits or threats of a lawsuit,

specify the following:
a, The nature of the lawsuit or threatened lawsuit;
b. The name of any attorney who represented you and any other person in the
lawsuit(s);
c. The name of any and all experts hired;
d. The name of any and all employees, past or present, who have given a
deposition, including the date(s) of deposition;
e, The final disposition of each suit or threatened suit; and :
f. State the style, cause number, and court of each suit filed. E
ANSWER: f
Plaintiff's Original Petition, Request for Disclosure, First Request for Page 16 of 22

Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 30 of 54 PagelD #: 30

8. Please describe in detail any previous and/or subsequent incidents of which
Defendant is aware which occurred in substantially the same way as the Plaintiff's
incident or in the same or nearby location.

 

ANSWER:

9, Please describe in detail any changes made by the Defendant, employees, or agents,
in the physical site of the incident before and after the occurrence in question. If the
Defendant corrected, repaired or fixed the condition of the restaurant floor, please
state what the cost of repair was, the date the repairs were done, and the name,
address and telephone number of the person or firm carrying out such repair work.

 

ANSWER:

10. If Defendant, Defendant's corporate representative, employee or agent has given a
statement to anyone other than Defendant's attorney with respect to the occurrence
in question, please state the name, address and telephone number of the person to
whom such statement was given, the date on which the statement was given, the
substance of such statement and whether such statement was a written or an oral
statement.

ANSWER:

11. Was it a regular course of business of the Defendant to conduct a post-incident
investigation into an incident of this sort or to complete an incident report, whether
or not litigation was anticipated? If so, state whether an investigation was
conducted, the date(s), full descriptions of the investigation(s), who conducted the °
investigation(s) or completed the incident report, the findings or conclusions of the
investigation(s), and where such investigative or incident reports are now located.
If you are claiming privilege as to any investigation based on its allegedly being
done in anticipation of litigation, describe specifically what you are relying on to
establish that you had reason to believe the litigation would ensue, including what
overt acts or statements were made by Plaintiff or someone acting on behalf of the
Plaintiff.

ANSWER:

12. Do you contend that the Plaintiff has done anything or failed to do anything that
constitutes a failure to mitigate damages? If so, please describe the basis of your
contention and what evidence exists to support same.

ANSWER:

13, If you have alleged that someone else's conduct or some other condition, disease,
injury or event was the "sole proximate cause" of the incident in question, describe

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 17 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 31 of 54 PagelD #: 31

in detail the identity of such other person, event or condition, be it pre-existing or
subsequent disease or injury.

ANSWER:

14, What is Defendant's contention as to the Plaintiff's legal status on the premises at :
the time of the Incident in Question, that is whether Plaintiff was a business invitee, BE
licensee or trespasser? If you contend that Plaintiff was not a business invitee at -
the time of the Incident in Question, please state and describe each fact, document E
or thing on which you base such a contention.

 

ANSWER:

15, Please state whether the Defendant was aware of the condition of the restaurant
floor and what efforts Defendant made to warn of the condition which the Plaintiff
alleges to be the cause of the Incident in Question.

ANSWER:

16. What is the Defendant’s contention as to Plaintiffs knowledge prior to the Incident
in Question, objective or subjective, of the condition which Plaintiff alleges to be
the cause of the Incident in Question.

ANSWER;

17. State the name, address, and telephone number of all persons who were responsible
for managing the condition of Defendant’s facility located at 7101 S. Broadway, r
Tyler, Texas, prior to the incident made the basis of this lawsuit.

18, State the name, address, and telephone number of all persons who were responsible
for managing the condition of the Location in Question, prior to the incident made
the basis of this lawsuit.

19, Please state the name, job title, address and telephone number of each employee
and/or agent on duty at the facility located at 7101 S. Broadway, Tyler, Texas at
the time of the incident made the basis of this lawsuit. Please also indicate whether
or not said employee is currently employed by you.

ANSWER:

20. Please identify all devices at the Location in Question available to be used to warn
people of conditions such as the condition made the basis of this suit, where such
devices were stored, who had access to such devices, and which were used to warn
Plaintiff of the condition at the Location in Question on June 20, 2018. Ifno such
devices were used to warn Plaintiff, then please state why such devices were not
used,

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 18 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 32 of 54 PagelD #: 32

ANSWER:

XIV.
REQUEST FOR ADMISSIONS

Pursuant to Rule 198 of the TEXAS RULES OF CIVIL PROCEDURE, you are requested

to answer, within fifty (50) days of service of this request, the following Requests for

 

Admissions.

TABLE OF DEFINITIONS

For purposes of the following Requests, the following definitions apply:

"You", "Your" and "Defendant" means and refers to the named Defendant
responding to the request, as well as its attorneys, agents, employees, and all other natural
persons or business or legal entities acting, or purporting to act, for or on your behalf
whether authorized to do so or not.

“Incident in Question” means and refers to the incident described in Plaintiffs
Original Petition.

“Location in Question” refers to the parking lot area to W. H. BRAUM, INC. d/b/a
BRAUM’S #266, at 7101 S. Broadway, Tyler, Texas. =

REQUESTS
1. Admit that the Incident in Question occurred on June 20, 2018, in Tyler, Smith
County, Texas.
2, Admit that Plaintiff fell at the Location in Question on June 20, 2018, in Tyler,
Smith County, Texas.
3. Admit that you owned the Location in Question on June 20, 2018.
4, Admit that you had the right to occupy the Location in Question on June 20, 2018.
5, Admit that you had the right to control the Location in Question on June 20, 2018.
6, Admit that you had the ability to manage, direct, superintend, restrict, regulate,

govern, administer, or oversee the Location in Question on June 20, 2018.

 

7. Admit that you owned the parking lot at 7101 S. Broadway, Tyler, Texas, on June
20, 2018.
Plaintiff’s Original Petition, Request for Disclosure, First Request for Page 19 of 22

Production, First Set of Interrogalories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 33 of 54 PagelD #: 33

8. Admit that you had the right to occupy the facilities 7101 $. Broadway, Tyler,
Texas, on June 20, 2018.

9, Admit that you had the right to control the facilities at 7101 S. Broadway, Tyler,
Texas, on June 20, 2018,

10, Admit that you had the ability to manage, direct, superintend, restrict, regulate,
govern, administer, or oversee the facilities at 7101 S. Broadway, Tyler, Texas, on
June 20, 2018.

 

11. Admit that you have been properly named.
12, Admit that you performed an investigation as a result of the Incident in Question.

13. Admit that you were conducting video surveillance at 7101 S. Broadway, Tyler,
Texas, on June 8, 2018.

14, Admit that you were conducting video surveillance of the Location in Question on
June 20, 2018.

15, Admit that you had videotape of Plaintiff.
16, Admit that you still have videotape of Plaintiff.
17, Admit that you destroyed videotape of Plaintiff.

18, Admit that you lost videotape of Plaintiff.

19. Admit that Plaintiff was your business patron at the time of the Incident in Question.

20. Admit that Plaintiff was an invitee on your premises at the time of the Incident in
Question,

21, Admit that Plaintiff fell due to puddled water on the floor at the Location in

Question on June 20, 2018.

22, Admit that uneven parking lot at the Location in Question, on June 20, 2018, was
in unreasonable condition.

23, Admit that you were aware of the wet floor at the Location in Question before the
Incident in Question,

24, Admit that you should have been aware of the wet floor at the Location in Question .
before the Incident in Question. -

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 20 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 34 of 54 PagelD #: 34

25, Admit that you were aware of the condition of the Location in Question before the
Incident in Question,

26, Admit that you should have been aware of the condition of the Location in Question
before the Incident in Question.

27. Admit that Defendant was aware that pedestrians would make use of the customer
area of the Location in Question.

 

28, Admit that Defendant was aware that the invitees making use of the restaurant at
the Location in Question would include the elderly, infirm, and/or disabled.

29, Admit that Plaintiff suffered personal injuries as a direct result of the Incident in
Question.

30. Admit that Plaintiff has incurred medical expenses as a result of the Incident in
Question,

31, Admit that you provided Plaintiff with medical care and/or treatment as a result of

the Incident in Question.

32, Admit that you have records and bills stemming from the medical care and/or
treatment provided to Plaintiff as a result of the Incident in Question.

33, Admit that Plaintiff will require future medical care for the personal injuries
sustained as a result of the Incident in Question.

34, Admit that Plaintiff has experienced pain and suffering as a result of the Incident
in Question.

35, Admit that Plaintiff will experience future pain and suffering as a result of the
Incident in Question.

36, Admit that Plaintiff has experienced physical disfigurement in the past as a result
of the Incident in Question

37, Admit that Plaintiff will experience physical disfigurement in the future as a result
of the Incident in Question.

38, Admit that Plaintiff suffered physical impairment in the past as a result of the
Incident in Question,

39, Admit that Plaintiff will suffer physical impairment in the future as a result of the £
Incident in Question.

Plaintiff's Original Petition, Request for Disclosure, First Request for Page 21 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 35 of 54 PagelD #: 35

40, Admit that Plaintiff will sustain a loss of earning capacity in the future as a result
of the Incident in Question.

41, Admit that your negligence was a proximate cause of the Incident in Question.

42, Admit that the Incident in Question would not have occurred if uneven pavement
at the Location in Question had not been present on June 20, 2018.

 

43, Admit that the Incident in Question would not have occurred if the parking lot at =
the Location in Question were in a safe condition.

44, Admit that your negligence resulted in Plaintiffs personal injuries, pain and
suffering, and incurred medical expenses.

Respectfully Submitted,

BY: _/sAJONATHAN C. JUHAN
JONATHAN C, JUHAN
SBN: 11047225
jonathaniuhan@sbeglobal.net
Javier Cabanillas
SBN: 24094234
javier juhanlaw@gmail.com
Regina C. Bost
SBN: 24095693
regina juhanlaw@gmail,.com
Attorneys for Plaintiff
985 I-10 North, Ste. 100
Beaumont, TX 77706
409/832-8877 - Telephone
409/924-8880 - Facsimile

 

Plaintiffs Original Petition, Request for Disclosure, First Request for Page 22 of 22
Production, First Set of Interrogatories, and First Request for Admissions
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 36 of 54 PagelD #: 36

ee eee
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 37 of 54 PagelD #: 37

 

 

CLERK OF THE COURT ATTORNEY FOR PLAINTIFF
PENNY CLARKSTON JONATHAN C JUHAN
SMITH COUNTY DISTRICT CLERK

100 N, BROADWAY, RM. 204 985 1-10 NORTH STE 100
TYLER, TEXAS 75702 BEAUMONT TX 77706
903-590-1660 409-832-8877

 

 

 

 

 

CAUSE NO. 20-0761-B

THE STATE OF TEXAS
CITATION

   

 

EXAY

 

 

 

 

 

 

 

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the Clerk who issued this Citation by ten o'clock (10:00) A.M.
on the Monday next following the expiration of twenty (20) days after you were served this citation and
petition, a default judgment may be taken against you."

 

TO: W. H. BRAUM, INC. D/B/A BRAUM'S #266 - DEFENDANT - BY SERVING ITS
REGISTERED AGENT, C. T. CORPORATION SYSTEM, 1999 BRYAN STREET, STE. 900,
DALLAS, TEXAS 75201-3136

YOU ARE HEREBY COMMANDED to appear by filing a written answer to the PLAINTIFF’S
_ ORIGINAL PETITION, REQUEST FOR DISCLOSURE, FIRST REQUEST FOR PRODUCTION,
FIRST SET OF INTERROGATORIES, AND FIRST REQUEST FOR ADMISSIONS at or before Ten
o'clock A.M. of the Monday after the expiration of twenty (20) days after the date of service of this citation
before the 114th Judicial District Court of Smith County, Texas, at the Courthouse of said County located at
100 N. Broadway, Tyler, Texas. Said PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR
DISCLOSURE, FIRST REQUEST FOR PRODUCTION, FIRST SET OF INTERROGATORIES, AND
FIRST REQUEST FOR ADMISSIONS was filed 04/06/2020, in this case, numbered 20-0761-B on the
docket of said Court, and styled: AMANDA CRUZ VS. W. H. BRAUM, INC, D/B/A BRAUM'S #266

 

The nature of Plaintiffs demand is fully shown by a true and correct copy of PLAINTIFF’S ORIGINAL
PETITION, REQUEST FOR DISCLOSURE, FIRST REQUEST FOR PRODUCTION, FIRST SET OF
INTERROGATORIES, AND FIRST REQUEST FOR ADMISSIONS accompanying this citation and made
a part hereof,

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Tyler, Texas, this date: 8th day of April, 2020.

ATTEST:

CLERK OF THE COURT

PENNY CLARKSTON

SMITH COUNTY DISTRICT CLERK
100 N. Broadway, Rm. 204

Tyler, Texas 75702

a itl ery,
wor Coy Cy

ss iy
“Ls
reed Rest

%
eK
“8x.

wah 0
Uy te Ans
“Metta

ail! Mitty,

wh
&

ss

Gy AS

Tee aety
ayy COUNTY»
Meta gy

By: /s/ Ge Ue
Gina McClung, Deputy

Rule 106: "-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the date of delivery endorsed thereon and
with a copy of the petition atlached thereto,"

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 38 of 54 PagelD #: 38

SHERIFF'S / OFFICER’S RETURN

Came to hand the day of , 20 , at o'clock — .M., and executed in

County, by delivering to each of the within-named Defendants, in person, a true copy of this citation
together with the accompanying true and correct copy of the PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR
DISCLOSURE, FIRST REQUEST FOR PRODUCTION, FIRST SET OF INTERROGATORIES, AND FIRST
REQUEST FOR ADMISSIONS.

 

At the following times and places, to wit:

SERRE Algal Ps

NAME MO/DAY/YEAR HOUR/MIN PLACE =

 

 

And not executed as to the Defendant(s)
Diligence used in finding said Defendant(s), being

 

 

 

And the cause of failure to execute this process is:

 

and the information received as to the whereabouts of the
The said Defendant(s), being:

 

 

Sheriff

 

FEES: Serving $ County, Texas

By:

 

Deputy
CERTIFICATE OF DELIVERY

1 do hereby certify that I delivered to on the
Day of , 20 , at o'clock _.M. this copy of this instrument.

 

, Sheriff County, Texas

By: Deputy
COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or
the clerk of the court, the return shall be signed under penalty of perjury and contain the following statement:
“My name is , my date of birth is , and

My address is .
Email address

 

] DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in County, State of

___, onthe day of ,20 |

 

Declarant/Authorized Process Server

 

(ID # & Expiration of Certification)
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 39 of 54 PagelD #: 39

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 40 of 54 PagelD #: 40

Electronically Filed

4/9/2020 3:03 PM

Penny Clarkston, Smith County District Clerk
Reviewed By: Penny Clarkston ,

 

 

CLERK OF THE COURT ATTORNEY FOR PLAINTIFF

PENNY CLARKSTON. JONATHAN C JUHAN =
SMITH COUNTY DISTRICT CLERK

100 N. BROADWAY, RM. 204 985 I-10 NORTH STE 100

TYLER, TEXAS 78702 BEAUMONT TX 77706

903-590-1660 409-832-8877

 

 

 

CAUSE NO, 20-0761-B

THE STATE OF TEXAS
CITATION

 

 

 

 

 

 

 

NOTICE TO DEFENDANT: ‘You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the Clerk who issued this Citation by ten o'clock (10:00) A.M.
on the Monday next following the expiration of twenty (20) days after you were served this citation and
petition, a default judgment may be taken against you."

 

TO: W. H. BRAUM, INC, D/B/A BRAUM'S #266 — DEFENDANT - BY SERVING ITS
REGISTERED AGENT, C. T, CORPORATION SYSTEM, 1999 BRYAN STREET, STE. 900,
DALLAS, TEXAS 75201-3136

YOU ARE HEREBY COMMANDED to appear by filing a written answer to the PLAINTIFE’S

ORIGINAL PETITION, REQUEST FOR DISCLOSURE, FIRST REQUEST FOR PRODUCTION,

FIRST SET OF INTERROGATORIES, AND FIRST REQUEST FOR ADMISSIONS at or before Ten

o'clock A.M. of the Monday after the expiration of twenty (20) days after the date of service of this citation

before the 114th Judicial District Court of Smith County, Texas, at the Courthouse of said County located at

100 N. Broadway, Tyler, Texas. Said PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR

DISCLOSURE, FIRST REQUEST FOR PRODUCTION, FIRST SET OF INTERROGATORIES, AND

FIRST REQUEST FOR ADMISSIONS was filed 04/06/2020, in this case, numbered 20-0761-B on the

docket of said Court, and styled: AMANDA CRUZ YS, W. H, BRAUM, INC, D/B/A BRAUM'S #266

 

 

 

The nature of Plaintiff's demand is fully shown by a true and correct copy of PLAINTIFE’S ORIGINAL
PETITION, REQUEST FOR DISCLOSURE, FIRST REQUEST FOR PRODUCTION, FIRST SET OF
INTERROGATORIES, AND FIRST REQUEST FOR ADMISSIONS accompanying this citation and made
a part hereof,

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Tyler, Texas, this date: 8th day of April, 2020.

ATTEST:

CLERK OF THE COURT

PENNY CLARKSTON

SMITH COUNTY DISTRICT CLERK
100. N. Broadway, Rm, 204

nlletiny,
or Couey
a, ve ne
,

   

ieee, _
Eke >,

Tyler, Texas 75702 gy i8
2a”. ‘as

ty c 4s Oe

gag

 

By: /s/\ Gua We
Gina McClung, Deputy

Rule 106: "“(he citation shail be served by the officer delivering ta each defendant, in person, 4 true copy of the citation with the date of delivery endorsed thereon and
with a copy of the petition attached thereto,"
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 41 of 54 PagelD #: 41

AFFIDAVIT OF SERVICE

State of Texas County of Smith 114th Judicial District Court
Case Number: 20-0761-B

Plaintiff:
Amanda Cruz

VS.

Defendant:
W. H. Braum, Inc. D/B/A Braum's
#266

For:

Jonathan Juhan

985 |-10 North
Suite 100

Beaumont, TX 77706

Received by Zakon LLC on the 8th day of April, 2020 at 3:58 pm to be served on W. H. Braum, Inc, D/B/A Braum's #266 By Serving
Registered Agent, C. T. Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201,

i, Anthony Collins, being duly sworn, depose and say that on the 9th day of April, 2020 at 12:10 pm, i:

Executed service by hand delivering a true copy of the Citation, Copy of Plaintiffs Original Petition; Request for Disclosure; First
Request For Production, First Set Of Interrogatories, And First Request For Admissions , to: Kim Hightower personally as
Authorized Acceptance Agent at the address of; 1999 Bryan Street, Suite 900, Dallas, TX 75204, who is authorized to accept
service for W. H, Braum, Inc, D/B/A Braum's #266, and informed said person of the contents therein, in compliance with state
statutes,

"| certify that | am over the age of 18, have no Interest in the above action, and am a Certified Process Server in good standing in the
judicial circuit In which the process was served. | have personal knowledge of the facts set forth in this affidavit, and they are true and
correct."

    

( t
Anthony Collins
PSC-357 Expires 12/31/2021

    

4

 

Subserib vt Sworn to before me on the 9th day of

April, 2020,8Y the affiant who is personally known to me. Zakon LLC
148 S. Dowlen
#668

Beaumont, TX 77707

NOTARY PUBLIC
(409) 790-6896

 

 

‘ NT]
egrets TE we

   
 

JON PEKAR
My Notary 1D # 124424900
Exoires January 11, 2023
sae RIES Eg Rea RRR IAON

Our Job Serlal Number; ONT-2020001631

 

4992-2020 Database Services, Inc - Process Server's Toolbox V8.1k

UF VQO0 UA

 

 

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 42 of 54 PagelD #: 42

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 43 of 54 PagelD #: 43

Electronically Filed

4/20/2020 9:22 AM

Penny Clarkston, Smith County District Clerk
Reviewed By: Penny Clarkston

CAUSE NO. 20-0761-B

 

AMANDA CRUZ § IN THE DISTRICT COURT OF
§
V. § SMITH COUNTY, TEXAS E
§ E
W.H. BRAUM, INC. D/B/A BRAUM’S #266 § 114TH JUDICIAL DISTRICT .

 

DEFENDANT BRAUM’S, INC.’S ORIGINAL ANSWER,
GENERAL DENIAL AND AFFIRMATIVE DEFENSES

 

COMES NOW, Braum’s, Inc. (hereinafter referred to as “Braum’s”, and incorrectly
named as W.H. Braum, Inc. d/b/a Braum’s #266), a Defendant in the above-styled and numbered
cause, and files this its Original Answer, General Denial and Affirmative Defenses, and would
respectfully state and show this Court as follows:

L
GENERAL DENIAL

Pursuant to TEXAS RULE OF CIVIL PROCEDURE 92, Defendant Braum’s hereby denies
each and every, all and singular, the material allegations contained in Plaintiffs Original
Petition, and demands that Plaintiff be required to prove her allegations by a preponderance of
the evidence and as required by law.

IL
AFFIRMATIVE DEFENSES

Pleading further, Defendant Braum’s would show that it is entitled to a credit or offset
equal to the amount of any and all sums that the Plaintiff has received, or may hereinafter
receive, by way of settlement with any person or party. Alternatively, pursuant to Rule 48 of the
TEXAS RULES OF CIVIL PROCEDURE, Defendant Braum’s contends that it is entitled to a

proportionate reduction of any damages found against it based upon the percentage of negligence

   

DEFENDANT BRAUM’S, INC.’S ORIGINAL ANSWER, GENERAL DENIAL AND AFFIRMATIVE DEFENSES Page 1
D/1020766y)
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 44 of 54 PagelD #: 44

attributable to the settling tortfeasor, cross claimant, designated third party, or other party to this

 

case,
Pleading further, and in the affirmative, Defendant Braum’s asserts the doctrine of

comparative causation as set forth in Chapter 33 of the TEXAS CIVIL PRACTICE & REMEDIES

 

Cops, which may bar any recovery by Plaintiff, or may in the alternative reduce the amount of
recovery by Plaintiff based on the Plaintiffs own percentage of fault.

Pleading further, and in the affirmative, Defendant Braum’s asserts that any claim for
economic loss, including loss of earnings, earning capacity, or other pecuniary losses, are
governed by the limitations and provisions set forth in §18.091 of the TEXAS CIVIL PRACTICE &
REMEDIES CODE.

Pleading further, and in the affirmative, Defendant Braum’s alleges that the injuries and
damages alleged by Plaintiff may be due to Plaintiff's own negligence and recklessness in that
her failure to exercise ordinary care proximately caused, in whole or in part, the alleged injuries
and damages complained of by Plaintiff. Plaintiff's acts and omissions, whether taken together .
or separately, may be the sole proximate cause, or a proximate cause of the injuries and damages
Plaintiff has alleged in this lawsuit. Any recovery by Plaintiff is therefore barred, or
alternatively should be reduced in accordance with the applicable law.

Pleading further, and in the affirmative, the injuries plead by Plaintiff may have been
caused, in whole or in part, by superseding and/or intervening causes, including pre-existing
conditions and/or injuries and subsequently occurring injuries and/or conditions that were not

Defendant Braum’s own creation.

   

DEFENDANT BRAUM'S, INC.’S ORIGINAL ANSWER, GENERAL DENIAL AND AFFIRMATIVE DEFENSES Page 2
D/1020766v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 45 of 54 PagelD #: 45

Pleading further, and in the affirmative, Deferidant Braum’s would show that the alleged
occurrence made the basis of this lawsuit was the result of circumstances and/or events that were
not of Defendant Braum’s own creation,

Pleading further, and the affirmative, Defendant Braum’s asserts that the incident

 

complained of in Plaintiffs Original Petition was an unavoidable accident, or in the alternative,
it was beyond the reasonable control or foreseeability of Defendant Braum’s to prevent.

Pleading further, and in the affirmative, Defendant Braum’s alleges Plaintiff's claims for
pre-judgment interest are limited by the dates and amounts set forth in §304.101 of the TEXAS
FINANCE CODE and §41.007 of the TEXAS CIVIL PRACTICE & REMEDIES CODE.

Pleading further, and in the affirmative, Plaintiff failed to mitigate her damages which
may have resulted from the occurrence made the basis of this lawsuit.

WHEREFORE, PREMISES CONSIDERED, Defendant Braum’s respectfully prays
that this matter be set for trial, with notice to the Plaintiff, and that upon completion of the trial
thereof the Court grant that Plaintiff take nothing by this suit, that Defendant Braum’s be
discharged without liability, and for such other and further relief, both general and special, both

at law and in equity, to which Defendant Braum’s may show itself to be justly entitled.

     

DEFENDANT BRAUM’S, INC,’S ORIGINAL ANSWER, GENERAL DENIAL AND AFFIRMATIVE DEFENSES Page 3
D/1020766v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 46 of 54 PagelD #: 46

Respectfully submitted,

COOPER & SCULLY, P.C.

By: ‘sf William F. Allred
WILLIAM F, ALLRED
Texas Bar No.: 01104550
Email: William.Allred@cooperscully.com
AMY AGNEW
Texas Bar No.: 24048325
Email: Amy.Agnew@cooperscully.com

Founders Square

900 Jackson Street, Suite 100
Dallas, Texas 75202

Phone: (214) 712-9500
Fax: (214) 712-9540

ATTORNEYS FOR DEFENDANT
BRAUM’S, INC.

CERTIFICATE OF SERVICE

A true and correct copy of the foregoing has been forwarded to the following counsel of
record this 20™ day of April, 2020, pursuant to the TEXAS RULES OF CIVIL PROCEDURE,

VIA _E-SERVICE

Jonathan C, Juhan

Javier Cabanillas

Regina C. Bost

985 I-10 North, Suite 100
Beaumont, Texas 77706

/s/_ William F. Allred
WILLIAM F, ALLRED

I a ee

DEFENDANT BRAUM’S, INC.’S ORIGINAL ANSWER, GENERAL DENIAL AND AFFIRMATIVE DEFENSES Page 4
D/1020766y 1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 47 of 54 PagelD #: 47

 

EXHIBIT “2”
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 48 of 54 PagelD #: 48

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

TYLER DIVISION
AMANDA CRUZ, §
PLAINTIFF §
8
V. § CV:
§
§
BRAUM’S, INC., §
DEFENDANT §
§

 

DEFENDANT’S INDEX OF STATE COURT AND PARTY INFORMATION

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

State Court Information:

Court Case Number

114" Judicial District Court of Cause No, 20-0761-B
Smith County, Texas

100 N. Broadway, Room 209

Tyler, Texas 75702

Style of Case:

Amanda Cruz v. W.H. Braum’s, Inc. d/b/a/ Braum’s, #266

Parties and Counsel:

Attorney(s)

 

INDEX OF STATE COURTR AND PARTY INFORMATION PAGE 1
D/1020981v1

 
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 49 of 54 PagelD #: 49

Amanda Cruz, Plaintiff

Jonathan C. Juhan
Texas Bar No. 11047225

jonathanjuhan/@sbceglobal.net

Javier Cabanillas

Texas Bar No. 24094234

Javier.juhanlaw(@gmail,com

Regina C. Bost

Texas Bar No. 24095693

Regina.juhanlaw@egmail.com

Juhan Law

985 I-10 N., Suite 100
Beaumont, Texas 77706

Telephone: (409) 832-8877
Facsimile: (409) 924-888)

Braum’s Inc., Defendant

William F, Allred
Texas Bar No. 01104550
William.Allred@CooperScully,com

Amy Agnew

Texas Bar No. 24048325

Amy.Agnew@CooperScully.com

Cooper & Scully, P.C.
900 Jackson, Suite 100
Dallas, Texas 75202

Telephone: (214) 712-9500
Facsimile: (214) 712-9540

Jury Demand:
Was a Jury Demand made in State Court?

- If "Yes," by which party and on what date?

Party

[] Yes

Date

[X] No

 

INDEX OF STATE COURTR AND PARTY INFORMATION
D/1020981v1

PAGE 2
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 50 of 54 PagelD #: 50

Respectfully submitted,

By: /s/_ William F, Allred
WILLIAM F, ALLRED
Texas Bar No.: 01104550
AMY AGNEW
Texas Bar No.: 24048325

COOPER & SCULLY, P.C.
Founders Square

900 Jackson Street, Suite 100
Dallas, Texas 75202

Phone; (214) 712-9500

Fax: (214) 712-9540

ATTORNEYS FOR DEFENDANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was mailed via certified
mail, return receipt requested to the following attorney(s) of record on this the 27" day of April,
2020.

Jonathan C. Juhan

Javier Cabanillas

Regina C. Bost

985 I-10 North, Suite 100
Beaumont, Texas 77706

/s/ William F. Allred

 

WILLIAM F, ALLRED

 

INDEX OF STATE COURTR AND PARTY INFORMATION PAGE 3
D/1020981v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 51 of 54 PagelD #: 51

 

EXHIBIT “3”
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 52 of 54 PagelD #: 52

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

TYLER DIVISION
AMANDA CRUZ, g§
PLAINTIFF §
§
V. § CV:
§
§
BRAUM’S, INC, §
DEFENDANT §
§

 

DEFENDANT’S DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED
PERSONS

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 7.1, Defendant Braum’s, Inc., by and
through its undersigned attorneys, states as follows:

1. Defendant Braum’s, Inc. is a citizen of Oklahoma, with its principal place of business
located in Oklahoma County, Oklahoma at 3000 N.E. 63 Street, Oklahoma City,
Oklahoma 73121.

Other persons or other legal entities that may be financially interested in the outcome of
this matter are:

Amanda Cruz, Individually, Plaintiff
Jonathan C, Juhan,

Javier Cabanillas, and

Regina C. Bost.

BWNe

 

DEFENDANT’S DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS PAGE |
19/1020980v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 53 of 54 PagelD #: 53

Respectfully submitted,

By: /s/_ William F. Allred
WILLIAM F, ALLRED
Texas Bar No.: 01104550
AMY AGNEW
Texas Bar No.: 24048325

COOPER & SCULLY, P.C.
Founders Square

900 Jackson Street, Suite 100
Dallas, Texas 75202

Phone: (214) 712-9500

Fax: (214) 712-9540

ATTORNEYS FOR DEFENDANT

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing was mailed via certified
mail, return receipt requested to the following attorney(s) of record on this the 27" day of April,
2020,

Jonathan C. Juhan

Javier Cabanillas

Regina C. Bost

985 I-10 North, Suite 100
Beaumont, Texas 77706

/s/ William F. Allred

 

WILLIAM F, ALLRED

 

DEFENDANT’S DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS PAGE 2
D/1020980v1
Case 6:20-cv-00217-JCB Document 1 Filed 04/27/20 Page 54 of 54 PagelD #: 54

IS 44 (Rey. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
ptovided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

A

Jonathan C. Juhan, Javier Cabanilias, Regina C. Bost; Juhan Law; 985

@, STS

(b) County of Residence of First Listed Plaintiff

Jefferson County, Texas

(EXCEPT IN US, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

1-10 N., Suite 100, Beaumont, Texas 77706, 409-832-8877

DEFEN

Braum's, Inc.

NOTE:

 

County of Residence of First Listed Defendant

ANTS

Oklahoma County, OK

(IN U.S. PLAINTIFF CASES ONLY)

Attorneys (if Known)
William F. Allred, Amy Agnew, Cooper & Scully, P.C., 900 Jackson
Street, Suite 100, Dallas, Texas 75202, 214-712-9500

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Ll. BASIS OF JURISDICTION (2iace an “x” in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

O11 US, Government 0 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S, Gavernment Not a Party) Citizen of This State | 1 Incorporated or Principal Place o4 o4
of Business In This State
2. US. Government M%4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os &5
Defendant (Indicate Citizenship of Parties in Hem ID) of Business In Another State
Citizen or Subject of a oO 3 O 3° Foreign Nation o6 O86
Foreign Country
YV. NATURE OF SUIT (riace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS -FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure (J 422 Appeal 28 USC 158 O 375 False Claims Act
120 Marine 0 310 Airplane 7 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
1 130 Miller Act J 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability O) 367 Health Care/ QO 400 State Reapportionment
150 Recovery of Overpayment {17 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
9 151 Medicare Act C) 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
0) 152 Recovery of Defaulted Liability CI 368 Asbestos Personal G 835 Patent - Abbreviated O 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 1 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) (15 USC 1681 or 1692)
( 160 Stockholders’ Suits O 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) 0 485 Telephone Consumer
7 190 Other Contract Product Liability 1 380 Other Personal G 720 Labor/Management O 863 DIWC/PIWW (405(2)) Protection Act
1 195 Contract Product Liability] 2% 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 490 Cable/Sat TV
o 196 Franchise Injury (J 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) O 850 Securities/Commodities/
G 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act 1 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS} 790 Other Labor Litigation FEDERAL TAX SUITS 1 891 Agricultural Acts
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
( 220 Foreclosure f) 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 895 Freedom of Information
O 230 Rent Lease & Ejectment O 442 Employment (J 510 Motions to Vacate O 871 IRS—Third Party Act
0 240 Torts to Land G 443 Housing/ Sentence 26 USC 7609 6 896 Arbitration
O 245 Tort Product Liability Accommodations 0 530 General 0 899 Administrative Procedure
(J 290 All Other Real Property | J 445 Amer, w/Disabilities - |] 535 Death Penalty TMMIGRATION Act/Review or Appeal of
Employment Other: C1 462 Naturalization Application Agency Decision
0 446 Amer, w/Disabilities -| 540 Mandamus & Other [CJ 465 Other Immigration 0 950 Constitutionality of
Other OF 550 Civil Rights Actions State Statutes
0 448 Education (7 555 Prison Condition
1 560 Civil Detainee -

 

 

 

Conditions of
Confinement

 

 

 

 

 

 

 

V. ORIGIN (Place an “Xx” in One Box Only)

(11) Original 2K2 Removed from O 3° Remanded from (1 4 Reinstated or © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C, 1332

 

Brief description of cause:
premises liability/negligence

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

 

 

 

VII. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VII. RELATED CASE(S) ‘see ;
IF ANY See rnstructon)s DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
04/27/2020 /s/ William F. Allred

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING [FP

JUDGE

MAG, JUDGE

 

 

 
